UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6070


VICTOR CALLES,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-ct-03338-BO)


Submitted: March 30, 2017                                          Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Calles, Appellant Pro Se. John Stuart Bruce, Acting United States Attorney, Rudy
E. Renfer, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Victor Calles appeals the district court’s order dismissing his action seeking relief

under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680 (2012) . We

have reviewed the record and find no reversible error.          Accordingly, we affirm

substantially for the reasons stated by the district court. Calles v. United States, No.

5:15-ct-03338-BO (E.D.N.C. Jan. 11, 2017); see also Ponormo v. United States, 814 F.3d

681, 686 (4th Cir. 2016) (recognizing that issues raised for first time on appeal are

waived). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2